Citation Nr: 0736699	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from September 
1982 to April 1983 and on active duty from April 1986 to 
December 1986.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation or the effective 
date that could be assigned should service connection or an 
increased rating claim be granted, Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Complaint notice is required in this 
regard.  

In May 2005 the Board remanded the matter for additional 
development.  Upon review of the development undertaken in 
response to this remand, the Board finds the results 
insufficient, unacceptable, and contrary to the intent of the 
last remand.  The development directed by the Board in its 
last remand was not accomplished.  Inasmuch as the Board 
regrets additional delay of this matter, where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2005 remand the Board noted that the veteran had 
repeatedly requested that records of his treatment at the VA 
outpatient clinic in Mayaguez, Puerto Rico, be obtained.  The 
Board noted that the veteran has indicated that he received 
treatment from this facility in as early as 1983 and that he 
continues to treat there.  Based on this information, 
sufficient records from this facility are not in the claims 
file.  In June 2005 the RO requested inpatient and outpatient 
treatment records from the VAMC facility in San Juan.  The RO 
did not make specific mention of the Mayaguez outpatient 
treatment facility in this request.  It does not appear that 
either a negative response or records were received from the 
Mayaguez outpatient center.  Indeed, in the April 2007 
supplemental statement of the case, the Mayaguez records are 
not mentioned as part of the evidence that was considered.  

Since the time of the remand, records from the Social 
Security Administration were received, and these records 
include a single January 2004 record from Mayaguez, and five 
pages of treatment notes from Mayaguez dated in March 1999, 
December 1999, and April 2000, but this is insufficient given 
the span of time in which the veteran was treated at this 
facility.  It is clear the file is incomplete in this regard.  
A May 2003 VA examination report, for example, refers to a 
February 2003 treatment note from Mayaguez, which the Board 
does not find within the record.  Furthermore, it should be 
assured that all treatment records from the San Juan VAMC 
have been obtained, as the file also appears to be lacking in 
a span of records from 1983 to present from this facility as 
well.  

38 U.S.C. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, as they are VA records, VA is 
held to have constructive notice of the contents of these 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In addition, in the May 2005 remand the Board discussed 
missing private treatment records.  The veteran had indicated 
that he was treated by R. M. B., M. D. (Dr. M.), in Hato Rey, 
Puerto Rico, from September 1986 to December 1987; by E. P. 
G., M.D. (Dr. E. P. G.), in Aguadilla, Puerto Rico, from 
September 1995 to August 1996; and by M. P. G., M.D. (Dr. M. 
P. G.), in San Sebastian, Puerto Rico, August 1999 to January 
2002.  In June 2005 the RO sent a letter to the veteran, 
asking him to complete authorization and consent forms for 
these three private physicians so that their records could be 
requested.  Later that month the veteran's representative 
submitted a letter indicating the attachment of three VA 
Forms 21-4142, the authorization and consent forms.  However, 
these forms are not contained in the claims file and no 
follow up action was taken by the RO in this regard.  

In addition, in July 2005 the veteran indicated he has 
received treatment from Dr. Maria de Los Angeles Pujols in 
March through September 1996.  In October 2005 the RO 
requested these records, and a January 2006 letter to the 
veteran informs him that the records were obtained.  However, 
the Board cannot point to records clearly identifiable as 
from Dr. Maria de Los Angles Pujols from 1996 or any other 
year in the claims file.  The April 2007 supplemental 
statement of the case does not include these records in the 
list of evidence received, and indicates that no response was 
received from the facility.  It is thus unclear whether the 
records were obtained or not, and if not, the file does not 
reflect any follow-up attempts for these records.

38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  VA must again attempt to obtain these records.  
The RO must again ask the veteran to submit any consent and 
authorization forms necessary, and must undertake thorough 
and conscientious follow-up efforts in attempting to secure 
all of the above-referenced private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain and associate with the claims 
file all records 
from the VA outpatient facility in 
Mayaguez, Puerto Rico.  
Also obtain and associate with the claims 
file all outstanding records from the 
VAMC in San Juan, Puerto Rico.  

If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.  Do 
not associate duplicate records with the 
claims file.

3.	Contact the veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain treatment records from 
the following providers:
a.	Dr. M. in Hato Rey, Puerto Rico 
b.	Dr. E. P. G. in Aguadilla, Puerto Rico
c.	Dr. M. P. G. in San Sebastian, Puerto 
Rico
d.	Dr. Maria de Los Angeles Pujols in San 
Sebastian, Puerto Rico 

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



